Citation Nr: 0614703	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether service connection 
is warranted.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his private physician




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty June 1974 to June 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which determined 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for paranoid 
schizophrenia.  

Then, in a statement of the case issued to the veteran in 
September 2003, the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia.  In a supplemental 
statement of the case issued to the veteran in September 
2004, the RO appeared to have reopened the claim and 
adjudicated it on the merits.  Notwithstanding the RO's 
determinations to reopen the claim, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

It is noted that on his substantive appeal received in 
November 2003, the veteran requested to appear at the RO and 
testify at a hearing conducted by a Veterans Law Judge.  He 
subsequently testified at an RO hearing before a local 
hearing officer in February 2004 (a transcript of that 
hearing has been associated with the claims file), but he 
failed to appear for a hearing scheduled in April 2005 before 
a Veterans Law Judge.    




FINDINGS OF FACT

1.  In a final decision dated in October 1996, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder.

2.  Evidence received since the October 1996 Board decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's psychiatric disorder, diagnosed as 
schizoaffective disorder, has been competently linked to his 
period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  

2.  A psychiatric disorder, diagnosed as schizoaffective 
disorder, was due to disease that was incurred or aggravated 
in service.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 
3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally-decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  Thus, the "old" definition of 
new and material evidence will be applied in this decision, 
as further discussed herein below.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As previously noted, the definition of new and material 
evidence has since been amended and is codified at 
38 C.F.R. § 3.156(a) (2005).  The amended definition is not 
liberalizing, and applies only to an application to reopen a 
finally-decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in April 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder in a decision dated in October 1996.  It is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the October 1996 Board decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

In the October 1996 decision, the Board considered the 
veteran's service records, which were silent for complaint, 
finding, or treatment of any psychiatric disorder.  The Board 
also considered various VA outpatient and examination 
reports, private medical records, and hearing testimony.  

Private medical records considered by the Board included 
those from the Johnson County Mental Health Center, 
indicating that the veteran had been a patient/client since 
March 1981 with a diagnosis of paranoid personality disorder.  
VA records considered by the Board show that the veteran was 
diagnosed with paranoid schizophrenia at the time of a VA 
psychiatric examination in January 1984.  This same diagnosis 
was given at the time of subsequent examinations in September 
1985, wherein he reported that his first auditory 
hallucinations occurred during service in 1975 (he did not 
report them in view of possibly hindering his career), and in 
January 1988.  At the time of a January 1989 VA psychiatric 
examination, the diagnosis was that of bipolar affective 
disorder, manic phase.  A private clinical record dated in 
November 1990 showed diagnoses to include paranoid 
schizophrenia and paranoid personality disorder.  VA 
treatment records dated from 1991 to 1993 show diagnoses of 
schizophrenia, and also post-traumatic stress disorder (PTSD) 
and major depression.  At an RO hearing in June 1993, the 
veteran testified that during service he experienced 
stressful events and that he saw a master sergeant (who was 
teaching sociology and psychology at the University of 
Hawaii) in March and April 1977 in regard to mental health 
problems.  
 
The evidence received since the Board's October 1996 decision 
consists of additional VA outpatient and examination records, 
additional private medical records and statements, and 
testimony of the veteran and his private physician.  

VA records include those from the Kansas City VA Medical 
Center, dated from 1993 to 2002, showing continuing treatment 
for paranoid schizophrenia, among other ailments.  Also, an 
August 2003 VA general medical examination report indicates a 
diagnosis of schizoaffective disorder with delusions and 
hallucinations.  Private records include those from Johnson 
County Mental Health Center, dated from 1990 to May 2003, 
which show ongoing treatment for schizophrenia, paranoid 
type, with a notation in August 1990 that the veteran might 
be bipolar.  Other additional private records consist of 
those from The University of Kansas Medical Center (UKMC), 
dated in 2001 and 2002, as well as statements from his 
treating physician, T.H., D.O., at UKMC.  These show that the 
veteran was an inpatient in October 2001, at which time he 
was diagnosed with bipolar mood disorder (manic), 
schizoaffective disorder (bipolar type) by history, and 
paranoid schizophrenia by history.  Following 
hospitalization, records show that he has since been seen on 
an outpatient basis by T.H., D.O. at UKMC (the physician 
indicates that he was once employed at the VA, and his 
September 2002 statement was written on letterhead from the 
Kansas City VA Medical Center).  In statements dated in 
September 2002, May 2003, October 2003, and February 2004, 
his treating physician indicates that the veteran's 
appropriate diagnosis is that of schizoaffective disorder, 
bipolar type, and that such illness was in the "initial 
stages" upon entrance into service but underwent 
"acceleration and exacerbation" during his military 
service.  

In testimony given at an RO hearing in February 2004, the 
veteran described his mental health problems during service, 
particularly when he was stationed in Okinawa on "isolated 
duty."  He indicated that he did not inform anyone (except 
for a psychiatrist in the Air Force from whom he took a 
psychology course) of his mental problems because he was 
worried about receiving a dishonorable discharge.  He stated 
that his mental problems were made worse by the treatment he 
received in the military.  The veteran's treating physician 
testified that he began treating the veteran in the fall of 
2001 and that the veteran currently has a diagnosis of 
schizoaffective disorder.  He further testified that it was 
his opinion that the veteran may have had a "little bit" of 
his illness upon entering service but that his illness was 
most likely aggravated and exacerbated by service in the 
Coast Guard.  He also indicated that the veteran's illness 
was aggravated by service beyond the normal progression of 
the disease.  

In regard to the evidence submitted since the October 1996 
Board decision, the Board finds that for the most part it was 
not previously before the Board for consideration in October 
1996.  Some of the veteran's testimony reiterating his 
problems during service may be duplicative of that previously 
considered by the Board.  VA and private medical records show 
that the veteran has been and continues to be treated for a 
psychiatric disorder.  However, of particular significance 
are the statements and testimony provided by T.H., D.O., the 
veteran's physician.  His statements and testimony are 
significant for the reason that they are probative of the 
issue of whether the veteran's current psychiatric disorder 
is related to his period of service.  Further, his statements 
not only relate the currently diagnosed psychiatric disorder 
to service but they also are based on a review of the 
veteran's documented history of mental illness since 1981, 
evaluation and treatment of the veteran, and a review of the 
evidence considered by VA in denying the veteran's claim for 
service connection for a psychiatric disorder.  

In light of the fact that such medical evidence appears to 
support the veteran's contention that his psychiatric 
disorder can be related back to his period of service, the 
Board finds that the additionally received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156.  Thus, 
the Board finds that new and material evidence has been 
received since the October 1996 Board decision that denied 
service connection for an acquired psychiatric disorder, and 
that the claim is reopened.  

As new and material evidence has been received to reopen the 
veteran's service connection claim, the Board now proceeds to 
adjudicate the issue on the merits.  The VCAA, discussed 
above, redefined VA's duties to notify and to assist a 
claimant in the development of a claim.  In view of the 
Board's completely favorable decision as to service 
connection, however, further notification and assistance is 
unnecessary.

The veteran contends that his current psychiatric disorder 
had its onset during his period of military service.  In 
statements and testimony, he indicated that during service he 
had difficulties with mental illness to include 
hallucinations, and that he did not seek treatment at that 
time due to his belief that he would receive a dishonorable 
discharge.  

Service medical records do not document any treatment or 
diagnosis of a psychiatric disorder.  Post-service medical 
records show that his initial diagnosis of a psychiatric 
disorder was made in March 1981, when he sought treatment for 
symptoms relevant to paranoia.  Since that time, he has been 
treated continuously for a psychiatric disorder, variously 
diagnosed as paranoid personality disorder, paranoid 
schizophrenia, bipolar disorder, PTSD, depression, and 
schizoaffective disorder (bipolar type).  As previously 
discussed herein above, there is testimony and several 
written statements given by T.H., D.O., who opined that the 
veteran's psychiatric disorder was appropriately diagnosed as 
schizoaffective disorder and that such illness was likely 
aggravated beyond natural progression during his period of 
military service from 1974 to 1978.  The veteran's treating 
physician furnished rationale for his opinion.  There are no 
other statements in the record that offer an opinion to the 
contrary.  

Thus, in view of the absence of affirmative evidence 
adequately rebutting the favorable evidence, it is probably 
correct to conclude that the veteran currently has a 
psychiatric disorder, diagnosed as schizoaffective disorder, 
that is related to his period of military service. 


						(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and to such extent the appeal is granted.  

Service connection for a psychiatric disorder, diagnosed as 
schizoaffective disorder, is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


